Citation Nr: 1530689	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether payment of attorney's fees from past due benefits at the 20 percent rate in the calculated amount of $58, 568.30 is reasonable.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2013 administrative decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected a timely appeal to that decision.  

In March 2015, the Veteran, his son and wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

1.  An April 1996 Board decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for psychophysiological gastrointestinal reaction.  

2.  Subsequently, the Veteran hired a private attorney, H.D.C., per an August 1996, fee agreement between the Veteran and the Attorney.  This agreement specified a fee equal to 20 percent of the total of any past due benefits awarded based upon the Veteran's pending claim, less any Equal Access to Justice Act (EAJA) fees.  A VA 21-22a was also filed at that time.  

3.  In May 2000, the Court issued a memorandum decision vacating the Board's April 1996 decision.  The Veteran's attorney participated in the appeal to the Court.  

4.  A November 2004 Board decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for psychophysiological gastrointestinal reaction.  

5.  In April 2005, the Veteran and H.D.C, entered another agreement for representation with respect to the November 2004 Board decision, appealed to the Court.  

6.  In March 2007, the Court issued a memorandum decision vacating the Board's November 2004 decision that denied reopening the claim for service connection for a psychophysiological gastrointestinal reaction.  The Veteran's attorney participated in the appeal to the Court.  

7.  In November 2009, the Veteran terminated his representation by H. D. C.  Notice of this action was provided to VA by the Veteran in December 2009.  

8.  By a rating action in July 2013, the RO granted service connection for depressive disorder, NOS (claimed as depression with history of gastrointestinal reaction), evaluated as 50 percent disabling, effective February 16, 1993.  The RO also granted a TDIU, effective October 17, 2001.  

4.  A final decision was promulgated by the Board with respect to the issue involved in this appeal and the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  
 
5.  The fee agreement is reasonable.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $58, 4568.30, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the record reflects that both contesting parties, the Veteran and H.D.C. have been provided with notice and assistance by VA throughout the course of this appeal.  As such, the Board finds that no further action is necessary here under VA's duties to notify and assist.  


II.  Factual background.

The essential facts of the case are not in dispute.  The Veteran appealed a February 1994 rating decision, which denied his attempt to reopen a claim of entitlement to service connection for a psychophysiological gastrointestinal reaction, to the Board.  In an April 1996 decision, the Board found that new and material evidence had not been presented, and denied reopening the claim for service connection for psychophysiological gastrointestinal reaction.  

Of record is a Veteran Benefits Legal Representation Agreement, dated August 9, 1996, entered into between the Veteran and H. D. C., for representation on appeal based on a rating decision dated in April 1996, for the following issues back disorder psychophysiological gastrointestinal (GI) reaction, lesion of the right anterior chest claimed as pulmonary tuberculosis and postoperative residuals of removal of sebaceous cyst.  Those issues were appealed to the Court.  In the agreement, the Veteran (Client) agreed to pay Attorney (1) a fee contingent upon the outcome of the claims of Client described in paragraph entitled Legal Services to be Provided."  This contingency fee shall be twenty percent (20%) of the gross amount of any past due DVA or VA benefits recovered for veterans and dependents/children whether by judgment, settlement or administrative action.  The agreement also stated that if the Client discharges Attorney without g and adequate cause after the Attorney has fully performed substantially contributed in any way to the results finally obtained by the Client the Client shall be liable for payment of the Attorney's fees and expenses per a quantum meruit amount of attorney fees based upon the time invested by Attorney in this matter at a rate of one hundred and fifty dollars ($150 00) per hour.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a May 2000 decision, the Court vacated the Board's April 1996 decision and remanded the issue to the Board for further consideration pursuant to the Court's decision.  In February 2001, the Board remanded the issue to the RO for evidentiary development.  

In a November 2004 Board decision, the Board denied reopening the claim of entitlement to service connection for psychophysiological gastrointestinal reaction.  The Veteran appealed that decision to the Court.  

By letter dated in May 2005, the Veteran's attorney requested an extension of time of 60 days in order to submit additional evidence; he requested additional VA as well as private treatment records in support of the Veteran's claim.  The attorney submitted additional medical evidence in support of the Veteran's claim in June 2005.  

In February 2006, the attorney filed a Brief to the Court on behalf of the Veteran requesting that the Court remand the November 2004 decision of the Board of Veterans' Appeals and order a new decision.  In a March 2007 Memorandum Decision, the Court vacated the portion of the November 2004 decision denying the reopening of the claim for psychophysiological gastrointestinal reaction and remanded the matter to the Board.  In December 2007, the Board remanded the claim to the RO for further evidentiary development.  

In March 2008, the attorney submitted additional medical records in support of the Veteran's claim.  He also requested a DRO hearing; however, it was subsequently cancelled.  In April 1998, the attorney submitted contentions on behalf of the remanded issues and asked that the hearing be postponed until the DRO provides the Veteran proper VCAA notice.  Subsequently, in February 2009, the attorney indicated that the Veteran requested a personal hearing before a decision review officer (DRO) pertaining to the issues on appeal.  

In a letter dated November 29, 2009, the Veteran informed the attorney of his decision to terminate their attorney-client relationship, effective immediately.  The Veteran stated that it became all but impossible to communicate with the attorney because he rarely returned phone calls and he declined a request for an in-person hearing.  

In July 2011, the Board reopened the claim of service connection for psychophysiological gastrointestinal reaction and addressed the issue as two separate claims including service connection for a gastrointestinal disorder and service connection for a psychiatric disorder; both issues were remanded to the RO for further development.  

By a rating action in July 2013, the RO granted service connection for depressive disorder, NOS (claimed as depression with history of gastrointestinal reaction), evaluated as 50 percent disabling, effective February 16, 1993.  The RO also granted a TDIU, effective October 17, 2001.  

A July 2013 RO decision letter informed the Veteran as to the July 2013  rating decision and also explained that attorney fees in the amount of 20 percent of past due benefits was being withheld in accordance with the attorney fee agreement on file.  Specifically it explained that 20 percent of the past due amount was $58,568.30.  The RO stated that all conditions had been met and the attorney was found to be eligible for a direct payment of the above stated fees.  

At his personal hearing in March 2015, the Veteran maintained that the attorney was not entitled to the fees paid by the RO.  The Veteran related that, based on their signed agreement, he expected the attorney to help him with the claims and keep him informed of actions being taken on the case.  The Veteran's son testified that, once the case started, the attorney basically fell silent; he stated that the attorney failed to return calls from his father and did not provide the assistance that was required.  It was noted that the Veteran does not fully understand the documents that were sent to him and relied on the attorney to help fill them out; however, he rarely saw the attorney.  The Veteran testified that he needed help with the claims; therefore, he sought help from the service organizations.  It was argued that the attorney did not comply with the terms and conditions of the fee agreement to the extent that he failed to provide proper assistance to the Veteran in pursuing his claims; therefore, it was argued that the RO erred in paying out the attorney's fees.  It was further argued that the attorney had been paid EAJA fees and that should be sufficient.  


III.  Legal Analysis.

The Veteran disputes the payment of fees to H.D.C., his private attorney from August 1996 to November 2009.  Notations in the claims folder dated in July 2013 reflect that the funds in dispute, $58,568.30, were being held by VA pending the outcome of this appeal.  The Veteran contends the payment of these fees is unreasonable and requests relief from them.  

A July 2013 attorney fee eligibility decision reflects the decision that the attorney is entitled to the attorney fees of $58,568.30.  

In August 2013, the Veteran filed a notice of disagreement with the attorney fee decision, stating his belief that the attorney was overpaid.  The Veteran indicated that the attorney failed to provide effective legal counsel.  It was argued that the attorney's inaction forced the Veteran to seek help from other sources to perform the duties that the attorney should have performed as the Veteran's representative.  

As a preliminary matter, the Board notes that, although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed in August 1996.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609.  

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c) (1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).  

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c) (1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c) (1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).  

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d) (2) (A); 38 C.F.R. § 20.609(h) (1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d) (2) (B); 38 C.F.R. § 20.609(h) (2).  

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).  

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d) (1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a) (5); 38 C.F.R. § 20.609(f).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).  

Where, however, an attorney is dismissed prior to successful completion of the veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  See Scates v. Principi, 282 F.3d 1362, 1366 (Fed. Cir. 2002).  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Id.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).  

Here, 38 C.F.R. § 14.636(c) (2) applies because the NOD was filed on or before June 19, 2007.  The Board notes that a final decision was promulgated by the Board with respect to the issue on appeal in April 1996 and the attorney was retained in August 1996, not later than one year following the date that the decision by the Board was promulgated.  The fee is presumed reasonable as it provides for 20 percent of past-due benefits as payment to the attorney, and this presumption has not been rebutted.  The fee agreement is not found to be nonconforming to the regulatory requirements for such fee agreements.  

As noted, the Veteran testified that he signed the agreement but basically feels the attorney did not do enough work to support the award.  Regardless, the signed agreement is clear on its face and is not contrary to any current law and regulation governing the award of attorney fee payments.  It specifies that the attorney is to be paid 20 percent of past due benefits awarded due to or flowing from the Attorney's representation of Client. It reads, "Client hereby authorizes and directs the VA to withhold 20 percent of past due benefits awarded and to make direct payment to Attorney."  

The Board acknowledges that the Veteran has a right to discharge his attorney; however, the termination of representation does not terminate the attorney's right under a valid contract, that is, a fee agreement, to collect fees for work performed prior to termination that resulted in the claim being resolved in a manner favorable to the Veteran if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d) (2).  The Veteran discharged the attorney in November 2009 because he felt that the attorney was not taking required action in pursuit of his claim.  However, prior to the termination of his services, H.D.C. prepared correspondence and legal pleadings which were filed before the Board, the RO, and the Court.  His efforts were successful in moving the Court to vacate the Board's April 1996 denial and remand the claim in May 2000.  Subsequently, the attorney successfully prepared correspondence and pleadings which were filed before the Court leading to the vacate of the Board's November 2004 denial of the claim and remand in March 2007.  While the Veteran's subsequent representative may have ultimately prevailed in reopening his service connection claim in July 2011, the attorney's efforts to have the previous Board decisions vacated prevented that action from becoming final and allowed the RO to grant an effective date back to February 16, 1993.  Therefore, the value of the attorney's services to the ultimate outcome of the case was significant in this regard.  

In determining reasonable attorney fees under the circumstances of this case, the standard is quantum meruit or "as much as deserved," as noted above.  The Board has considered the factors outlined in Scates, as well as the contentions advanced by the Veteran both in writing and at his personal hearing.  In light of the above, the Board concludes that the payment of 20 percent from past-due benefits, less any EAJA fees paid, arising out of the award of service connection for depressive disorder, NOS (claimed as depression with history of gastrointestinal reaction), evaluated as 50 percent disabling, effective February 16, 1993 and entitlement to a TDIU, effective October 17, 2001, is warranted.  The Board recognizes that this award constitutes a substantial sum due the attorney, but concludes such a payment is not unreasonable or excessive within the broader scope of contingency fee-based legal representative of veterans.  The Veteran willingly entered into a fee agreement in 1996 for such a payment and did not terminate said agreement until shortly before benefits were awarded.  Thus, the relief from payment of attorney's fees of $58,568.30, as sought by the Veteran, is denied.  


ORDER

Relief from payment of attorney's for past due benefits at the 20 percent rate, in the calculated amount of $58,568.30, resulting from the award of service connection for depression and TDIU, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


